Wood, J. (after stating the facts). “Joint obligations shall be construed to have the same effect as joint and several obligations, and may be sued on, and recoveries had thereon in like manner.” Kirby’s Digest, section 4420. “Persons severally liable upon the same contract, including parties to bills of exchange, promissory notes, etc., may all or any of them, be included in the same action, at the plaintiff’s option.” Kirby’s .Digest, sections 6009, 6010. See Maledon v. Leflore, 62 Ark. 391. Judgment affirmed.